Citation Nr: 1623679	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Initially, a Fast Track Claims Processing unit in Maryland determined in August 2011 that the Veteran was entitled to service connection for coronary artery disease ratable as 100 percent disabling effective August 5, 2011.  It is unclear to the Board whether this preliminary decision was issued to the Veteran.  However, in a November 2011 rating decision, the Nashville RO granted service connection for coronary artery disease and assigned a 100 percent rating effective August 31, 2010.  In a letter issued later that month, the RO advised the Veteran that the decision represented a preliminary finding of entitlement to service connection, and a final decision regarding the effective date and evaluation would be made at a later date.  Then, in a December 2011 rating decision, the RO denied an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease.  

Thereafter, in a January 2012 rating decision, the RO denied entitlement to service connection for PTSD.  

The Veteran was previously represented by an attorney.  Although both the Veteran and his attorney were notified of the date and time of a requested hearing at the RO before a Veterans Law Judge (Travel Board hearing), neither appeared for the hearing, contacted VA to reschedule, or provided good cause for the Veteran's failure to appear.  Therefore, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

Finally, the Board observes that after the appeal was certified to the Board, the Veteran's attorney filed a motion to withdraw representation.  In an April 2016 letter, the Board granted the motion to withdraw as the Veteran's representative on the basis of good cause pursuant to 38 C.F.R. § 20.608(b).  Separately, the Board notified the Veteran of the opportunity to appoint a new representative within 30 days and that the Board would assume he wished to represent himself if he did not respond within that time frame.  The Veteran did not respond and the Board will therefore consider him unrepresented on this appeal.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD or any other acquired psychiatric disability.

2.  The claims file includes no statement or communication from the Veteran, or other document, prior to October 6, 2010 that constitutes a claim for service connection for ischemic heart disease or coronary artery disease, and the Veteran established VA medical care in September 2011 after medical evidence of coronary artery disease had already been received in support of his claim.

3.  The Veteran's private treatment records document evidence of ischemic heart disease at least since November 2007 when the Veteran had an obstructed stenosis stented; this evidence was received in August 2011.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

2.  The claim for an effective date prior to August 31, 2010 for the award of service connection for coronary artery disease is without legal merit.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the claims being decided herein.  VA notified the Veteran in August 2011 of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The effective date claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for coronary artery disease.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in August 2011 the Veteran was issued notice pertaining to the assignment of effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The Veteran was provided with a VA PTSD examination in September 2011; for the reasons discussed below, the Board finds the examination adequate to decide the claim.  The evidence of record also contains the Veteran's service treatment and personnel records, post-service private and VA treatment records, a disability benefits questionnaire (DBQ) examination report pertinent to coronary artery disease, and lay statements from the Veteran and family members.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

II. Service Connection

The Veteran contends that he has PTSD due to events during his military service in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a). 

As an initial matter, an August 2011 record of telephone contact reflects that the Veteran advised the RO he was claiming service connection for PTSD on the basis of combat.  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  There are certain Decorations that are evidence of combat participation.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated September 11, 2015).  The Veteran has not received any of those Decorations.  The Veteran's DD Form 214 and service personnel records identify his military occupational specialty as security police squadron and document his service in the Republic of Vietnam from March 1968 to March 1969.  His awards included the National Defense Service Medal; Vietnam Service Medal; the Republic of Vietnam Campaign Medal, abbreviated as VRCM on the Veteran's DD Form 214, but usually abbreviated as RVCM; the Vietnam Service Medal with 1 Bronze Service Star; and the Air Force Good Conduct Medal.  

In support of his claim, the Veteran submitted a stressor statement in August 2011.  He described being on guard duty on the fence line at the second tallest tower on base and being fired upon all night with small arms fire and rockets.  He stated, "I felt like I was going to lose control" because of fear.  He also described returning to the barracks the next morning with another member of the Security Police Squadron and hearing the sputtering of a heavy chopper that had lost power and was heading directly toward them.  He reported that the chopper crashed and he and the other sergeant tried to rescue the two people aboard the helicopter, but the flames were too intense.  He related that he still has nightmares and hears his comrades calling for help.

Considering the above, the Board finds that the evidence does not show that the Veteran participated in combat.  Although he has claimed participation in combat, he is not shown to have received commendations or awards that warrant the conclusion that he participated in combat, nor is participation in combat otherwise shown by his service records.  See 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99 at 12; 65 Fed. Reg. 6256 -6258 (2000).

Instead, the stressor that the Veteran has reported relates, in part, to fear of hostile military activity.  § 3.304(f)(3).  The applicable regulation, 38 C.F.R. § 3.304(f)(3), provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of establishing service connection for PTSD based on this type of military stressor, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Again, the Veteran's service records document his presence in Vietnam from March 1968 to March 1969.

His service treatment records are silent for complaints, diagnosis, or treatment of any psychiatric problems and psychiatric function was reported as normal on clinical evaluation in February 1966 on enlistment examination.  In a corresponding report of medical history, the Veteran denied currently or ever having frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, or loss of memory or amnesia.  The service treatment records do not include a separation examination report.

Post-service private treatment records dated from June 2001 to July 2011 from the Veteran's primary care physician and other specialists are associated with the claims file.  Other than a March 2003 record concerning treatment for a ruptured abdominal aortic aneurysm in which the physician observed the Veteran to be pleasant and slightly anxious on psychiatric examination, the private treatment records are silent for complaints, findings, or treatment for psychiatric problems.

VA treatment records reflect that the Veteran established care at the Memphis VA Medical Center (VAMC) in September 2011.  During the initial visit, he denied any depression, trouble sleeping, or memory loss during a review of systems, and screening for PTSD was negative.  The PTSD screening tool asks whether 

you ever had any experience that was so frightening, horrible, or upsetting that, in the past month, you (A) Have had any nightmares about it or thought about it when you did not want to? (B) Tried hard not to think about it; went out of your way to avoid situations that remind you of it? (C) Were constantly on guard, watchful, or easily startled? (D) Felt numb or detached from others, activities, or your surroundings?

The Veteran responded "No" to each question.  Screening for depression was also negative in April 2012, January 2013, and February 2014.  The remainder of his VA treatment records is negative for complaints, findings, or treatment for psychiatric problems.

In August 2011 correspondence, the Veteran's spouse reported that she and the Veteran had been married for 36 years and they had known each other for 46 years (since 1965).  She observed that after his return from Vietnam, "his inability to maintain an effective relationship has caused deep problems in our marriage."  She observed that the Veteran is often withdrawn from family and friends, and has been "restless, agitated, snores loud [sic], and does not sleep well."

In August 2011 correspondence, the Veteran's son reported that after the Veteran returned from Vietnam, he "appeared moody, angry and had a negative change in his attitude," causing a change in their relationship.

The Veteran was afforded a VA PTSD examination by a psychiatrist in September 2011.  The report reflects that the psychiatrist elicited a detailed psychosocial history from the Veteran, who described his history before, during, and after military service.  He reported that his wife had encouraged him to attend the VA examination because she noticed earlier on in their marriage that he had temper problems, adding, "I feel like it was just so stressful over there."  He described two stressful incidents from military service, including the experience of fearing for his life when gunfire hit the tower while he was on guard duty.  The other incident he described was fearing for his life when the military base was under frequent rocket attacks.  

He described having anger problems many years ago, including with his wife, but no longer had this problem.  The examiner also noted the Veteran did not describe any problems with anger at present other than occasional easy irritability, which the examiner remarked did not appear to be significant enough to cause problems with his relationships.  The Veteran reported working at the same job for 29 years and getting along well with his coworkers and supervisor, getting along "very good" with his wife and 36-year-old son, going to church regularly, and being comfortable around people he knows.  He denied having any hyperarousal symptoms, but stated his wife told him that he occasionally mumbles or talks in his sleep.  

Following a mental status examination, the psychiatrist explained that the Veteran does not meet the diagnostic criteria for PTSD.  The psychiatrist elaborated that while the Veteran's military experiences and symptomatology satisfied diagnostic Criteria A for PTSD because he was exposed to traumatic events that involved actual or threatened death or serious injury or a threat to his physical integrity, and his response involved an intense fear and helplessness, he did not give a history that meets the full criteria for a PTSD diagnosis.  In particular, the Veteran's reported symptoms did not meet Criteria B, which pertain to persistently reexperiencing the traumatic event(s), or Criteria C, which address symptoms of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  Regarding Criteria D, persistent symptoms of increased arousal, the Veteran had endorsed having problems at times with difficulty falling or staying asleep.  He also reported problems in the past with irritability or outbursts of anger, but none currently.  Finally, the psychiatrist noted that the Criteria E and F were not met; these criteria specify that the duration of the disturbance is more than 1 month, and the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning, respectively.

Regarding other psychiatric symptoms, the examining psychiatrist added that the Veteran does not have a major mood, anxiety, or thought disorder.  Rather, the sole Axis I diagnosis based on the Veteran's reported history and psychiatric examination was alcohol abuse, which was in remission at the time of examination and for two years, according to the Veteran's report.

In an October 2011 addendum report, the September 2011 examiner indicated that the Veteran's claims file was not available for review at the time of the examination; however, he had subsequently reviewed the claims file and determined that there was no change in the evaluation as a result.

The Board has considered the medical and lay evidence of record and finds that service connection for PTSD is not warranted.

To the extent the Veteran contends that he has PTSD, he is not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  However, he is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.

Here, the Board finds credible the Veteran's reported traumatic military experiences, and emphasizes that the September 2011 VA examiner also found the reported events sufficient to satisfy the threshold criteria of exposure to a traumatic event for a PTSD diagnosis.  The Board also finds the account by the Veteran's spouse generally credible regarding some marital problems after the Veteran's return from Vietnam and her observation that he is withdrawn at times and has some sleep difficulty.

Despite the credible evidence that the Veteran was exposed to traumatic events during his military service and had some difficulty, particularly with anger or irritability for a period after service, the Board finds that the most persuasive evidence of record establishes that the Veteran does not have a current PTSD disability or other current psychiatric disorder.  

In this regard, the Board finds the conclusions of the September 2011 VA examining psychiatrist that the Veteran did not have PTSD or any other psychiatric disorder to be of significant probative weight, as he explained the reasons for his conclusions based on an accurate characterization of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, these conclusions are consistent with the other evidence of record.  Here, 13 years of private and VA treatment records are entirely void of complaints or findings suggestive of any current, chronic psychiatric impairment, to include the Veteran's negative answers to the PTSD screening tool questions.  While the absence of evidence does not by itself warrant a negative inference, here given the many years during which the Veteran sought treatment for multiple medical disorders, a notation or reference to psychiatric symptoms, to include during PTSD screening, would be expected in these records if the Veteran were experiencing ongoing psychiatric problems.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded"); Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  As such, these records support the conclusion of the September 2011 VA examiner and weigh against any finding of current psychiatric impairment, including PTSD.    

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110.  The PTSD regulation specifically requires medical evidence of PTSD.  The above analysis reflects there is no such evidence.  In addition, a claim for service connection for PTSD must be considered to encompass a claim for service connection for any psychiatric disorder where the evidence of record raises this issue.  Clemons, 23 Vet. App. at 4-5.  Here, however, the issue has not been raised because the most probative evidence on this question, that of the September 2011 VA examiner, reflects that the Veteran does not have a psychiatric disorder, and this is consistent with the other evidence of record.  The Board has therefore not broadened the claim to include psychiatric disorders other than PTSD.

Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have a current psychiatric disability, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the first essential criterion for a grant of service connection, evidence of a current PTSD diagnosis or other psychiatric disorder, has not been met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Earlier Effective Date

The Veteran seeks an effective date earlier than August 31, 2010 for the award of service connection for coronary artery disease.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. 
§ 3.816(b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease, including coronary artery disease, under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he is a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  Id. at § 3.816(c)(1).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  Id. at § 3.816(c)(2).  

If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award will be determined in accordance with section 3.114 and 3.400.  Id. at § 3.816(c)(4).  Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

The Veteran's claim for service connection for ischemic heart disease was received on October 6, 2010.  

Among private treatment records received on August 19, 2011 was the report of a cardiac catheterization, ventriculography, and coronary angiography.  The cardiologist's conclusion was as follows: successful percutaneous transluminal coronary angioplasty and intracoronary stent to 95 percent mid posterior descending artery stenosis with excellent flow and no dissection.  While subsequent treatment records specifically diagnose coronary artery disease beginning in February 2010, the November 2007 report provides evidence of ischemic heart disease because the cardiologist, S. Khan, M.D., dilated and stented an obstructive stenosis. 

The Veteran also submitted a VA Ischemic Heart Disease Disability Benefits Questionnaire in August 2011, which noted the Veteran's history of percutaneous coronary intervention in November 2007 and subsequently, confirmed that the Veteran had coronary artery disease and chronic congestive heart failure, and provided information that the RO used to support the 100 percent disability rating awarded for coronary artery disease.

Subsequently, the Veteran presented to the Memphis VAMC in September 2011 to establish medical care, reporting his history of heart disease.

Considering the proper effective date for service connection for coronary artery disease under the Nehmer provisions, the Board finds that the Veteran was not denied compensation for coronary artery disease between September 25, 1985, and May 3, 1989; his claim for service connection was not pending before VA on May 3, 1989 or received by VA between that date and the August 31, 2010 date establishing a presumption of service connection for coronary artery disease; and his claim was not received within one year from the date of his separation from service.  Thus, the Board must determine the effective date in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(1)-(4).

Considering these provisions, the Board finds that because VA received the Veteran's claim of entitlement to service connection for ischemic heart disease, which includes coronary artery disease, on October 6, 2010 within 1 year of the effective date of the law, benefits may be authorized from the effective date of the law.  See 38 C.F.R. § 3.114(a)(1).  As a result, August 31, 2010 is the correct effective date for service connection for coronary artery disease based on the effective date of the law and receipt within 1 year of that date of the Veteran's claim on October 6, 2010.

Based on the foregoing reasons, the Board finds that an effective date earlier than August 31, 2010 is not warranted for service connection for coronary artery disease and the claim must be denied.  Nehmer, supra; 38 C.F.R. §§ 3.307, 3.309, 3.816.


ORDER

Service connection for PTSD is denied.

Entitlement to an effective date prior to August 31, 2010 for the grant of service connection for coronary artery disease is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


